In the United States Court of Federal Claims
                                   Filed: December 18, 2017


     IN RE ADDICKS AND BARKER
     (TEXAS) FLOOD-CONTROL
     RESERVOIRS                                         Master Docket No. 17-3000L



     THIS DOCUMENT APPLIES TO:

     ALL CASES



                                   SCHEDULING ORDER

        The December 20, 2017 hearing scheduled in the above-captioned case has been
rescheduled to begin at 9:30 AM (CST) on Wednesday, December 20, 2017 in Courtroom 10-B
in the United States District Court for the Southern District of Texas, 515 Rusk Street, Houston,
Texas.

       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    Susan G. Braden
                                                    Chief Judge